     Case 2:21-cv-01021-JCM-VCF Document 12 Filed 07/23/21 Page 1 of 2




 1 Matthew C. Addison (NSBN 4201)
   Sarah A. Ferguson (NSBN 14515)
 2 MCDONALD CARANO, LLP
   100 W. Liberty Street, Tenth Floor
 3 Reno, NV 89501
   Telephone: (775) 788-2000
 4 sferguson@mcdonaldcarano.com
   maddison@mcdonaldcarano.com
 5
   Attorneys for Defendant
 6 Comenity Capital Bank

 7                           IN THE UNITED STATES DISTRICT COURT

 8                                 FOR THE DISTRICT OF NEVADA

 9 EDWARD SCHALLER,
                                                           Case No. 2:21-cv-01021-JCM-VCF
10                  Plaintiff,
11           vs.                                           STIPULATION AND ORDER FOR
                                                           EXTENSION OF TIME FOR
12 EXPERIAN INFORMATION SOLUTIONS,                         DEFENDANT COMENITY CAPITAL
   INC., COMENITY CAPITAL BANK,                            BANK TO RESPOND TO THE
13                                                         COMPLAINT
              Defendants.                                  (SECOND REQUEST)
14

15

16           Plaintiff Edward Schaller (“Plaintiff”) and Defendant Comenity Capital Bank (“Comenity”),

17 by counsel, hereby stipulate as follows:

18           1.     Comenity was served with the Complaint on or about June 2, 2021. Comenity’s

19 responsive pleading is currently due on July 23, 2021.

20           2.     The parties are currently engaged in good faith settlement negotiations to resolve this

21 matter.

22           3.     Plaintiff and Comenity agree to extend the time Comenity has to respond to the

23 Complaint by 28 days, to and including August 20, 2021.

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /


                                                       1
     Case 2:21-cv-01021-JCM-VCF Document 12 Filed 07/23/21 Page 2 of 2




 1           4.       This is the second stipulation to extend Comenity’s deadline to respond to Plaintiff’s

 2 Complaint and is not made for the purpose of delay.

 3 DATED: July 22, 2021.

 4 Respectfully submitted,

 5   CONTEMPORARY LEGAL SOLUTIONS                       MCDONALD CARANO, LLP

 6

 7   By: /s/ Robert M. Tzall (with consent)             By: /s/ Sarah Ferguson
     Robert M. Tzall (NSBN 13412)                       Matthew C. Addison (NSBN 4201)
 8   2551 North Green Valley Parkway                    Sarah A. Ferguson (NSBN 14515)
     Building C, Suite 303                              MCDONALD CARANO, LLP
 9   Henderson, NV 89014                                100 W. Liberty Street, Tenth Floor
     Telephone: (702) 666-0233                          Reno, NV 89501
10                                                      Telephone: (775) 788-2000
     Plaintiff Edward Schaller
11                                                      Defendant Comenity Capital Bank

12

13

14                                                  ORDER
15                                                  IT IS SO ORDERED.
16

17                                                  ___________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
18                                                            7-23-2021
                                                    DATED: ___________________________
19

20

21

22
      4827-5798-4243, v. 1
23

24

25

26

27

28


                                                         2
